Citation Nr: 0503096	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-12 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1986.  His decorations included those of the Combat 
Infantryman's Badge, the Bronze Star Medal, the Air Medal, 
the Purple Heart with two Oak Leaf Clusters, and the Vietnam 
Service Medal with four Bronze Service Stars, the Vietnam 
Campaign Medal and the Vietnam Cross of Gallantry with Palm.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO rating decision.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected PTSD is shown to be manifested by a 
disability picture that more nearly approximates that of 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.  

3.  The veteran's other service-connected disabilities are:  
The postoperative residuals of a left temporocraniectomy for 
shell fragment wounds with retained fragments and symptoms of 
organic brain syndrome and epilepsy, rated as 30 percent 
disabling; a residual bullet wound scar of the left hip and 
buttock area, rated at a noncompensable level; and residual 
bullet wound scar of the right forearm, rated at a 
noncompensable level.  

4.  The veteran is currently shown to be precluded from 
performing substantially gainful employment due to his 
service-connected disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of no more than a 70 
percent disability rating for the service-connected PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130 including Diagnostic Code (DC) 9411 (2004).  

2. A total rating based on individual employability due to 
service-connected disability is warranted.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.7, 4.16 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records on file are 
sufficient to resolve the matter in the veteran's favor.  


Entitlement to a rating in excess of 50 percent for service-
connected PTSD

The veteran is seeking an increased evaluation for his 
service-connected PTSD.  He essentially contends that his 
disorder is more severe than is contemplated by the 50 
percent rating currently assigned under 38 C.F.R. § 4.130, DC 
9411.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The criteria of DC 9411 for each level of disability in 
excess of 50 percent are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Having reviewed the complete record, the Board finds that the 
service-connected disability is productive of a disability 
picture that more closely approximates the rating criteria 
supporting the assignment of a 70 percent evaluation under 
38 C.F.R. § 4.130, DC 9411.  

In essence, the Board concludes that the veteran's PTSD is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work and family relations 
due to such symptoms as impaired impulse control, suicidal 
ideation, and an inability to establish and maintain 
effective relationships.  

In this regard, the Board notes an April 2002 VA treatment 
report, indicating that the veteran and his wife were 
estranged with little communication or interaction, and 
diagnosing him with constricted, anxious and somewhat guarded 
affect.  The examiner noted the veteran had daily PTSD 
symptoms and was very socially isolated.  The veteran was 
assigned a Global Assessment of Functioning score of 44.  

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  

A GAF range from 41 to 50 is indicative of serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A GAF range from 31 to 40 is indicative of 
some serious impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  

The majority of the veteran's GAF scores, indicated on 
additional VA treatment reports, fell within the mid to high 
forties range, which is indicative of serious symptoms.  

In May 2002, the veteran's VA examiner opined that the 
veteran's primary coping strategy for his PTSD symptoms was 
to keep his house and grounds set to his specifications.  He 
indicated that the veteran was socially isolated, 
hypervigilant, anxious, and guarded in his interactions with 
others.  The veteran was assigned a GAF score of 44.  

A July 2002 VA treatment report notes the veteran admitted to 
sleeping with a knife under his pillow for protection, and 
indicates the he alleged some suicidal ideation.  The 
examiner noted a depressed mood and a constricted and tired 
affect.  The veteran was assigned a GAF score of 45.  

A January 2003 VA treatment report noted the veteran admitted 
to sleeping with a knife under his pillow for protection.  

Also of record is an April 2003 statement from the veteran's 
wife, who enumerated some of the veteran's symptoms to 
include extreme paranoia, difficulty in making decisions, 
inability to cope with the pressures of daily life in the 
workplace and suicidal ideation.  The wife indicated that the 
veteran slept with a knife under his pillow for his 
protection.  

In general, laypersons are not considered competent to offer 
opinions on medical matters, such as causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

However, in Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
the CAVC held that a layperson is considered competent to 
testify as to the symptoms of a disability, such as pain.  
The CAVC also held that the veteran's disability in that 
case, pes planus, was of the type that "lends itself to 
observation by a lay witness."  

The Board recognizes that there is evidence of record which 
does not support a rating of 70 percent.  For example, the 
veteran's PTSD has not been shown to be manifested by 
intermittently illogical, obscure, or irrelevant speech, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  

However, the Board finds that the aforementioned evidence 
demonstrates a degree of occupational and social impairment 
which, that is more consistent with a 70 percent rating under 
the new criteria.  38 C.F.R. § 4.7.  

The Board has considered whether a 100 percent disability 
rating is warranted for the veteran's PTSD. However, repeated 
VA examination has shown him to be oriented to time, place 
and person.  Also, there is no evidence that he experienced 
gross impairment in thought processes or communication, or 
that he ever experienced memory loss for names of close 
relatives, his own occupation, or own name.  

Furthermore, there is also no indication that he experiences 
problems with personal hygiene, or that he has displayed an 
inability to perform the activities of daily living.  

In view of the foregoing, the Board concludes that the 
evidence does not show that the veteran's PTSD has been 
manifested by symptoms such as gross impairment in thought 
processes or communication; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation or own name.  Therefore, the evidence also 
does not support the assignment of a 100 percent rating under 
DC 9411.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco, 7 Vet. App. at 58.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected gout of the left 
foot as prescribed by the Court in Fenderson, supra.  
However, at no time since service has the service-connected 
disability been more disabling than as currently rated.  


Entitlement to TDIU

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a) (2004).  

If, however, there is only one such disability, it shall be 
ratable at 60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2004).  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. 
§ 3.341(a) (2004).  

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b) (2004).  

Thus, the Board must evaluate whether there are 
circumstances, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating based on individual unemployability.  

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service- 
connected disabilities and that a total disability rating for 
compensation purposes based on individual employability by 
reason of service-connected disabilities is warranted.  After 
a review of the record, the Board finds that the evidence 
supports the veteran's assertions.  

Service connection is currently in effect for PTSD, now rated 
as 70 percent disabling under 38 C.F.R. § 4.130, DC 9411.  
Thus, his service-connected disability meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  

Moreover, the Board notes that the evidence of record shows 
that the veteran is currently unemployed.  Additionally, 
there are medical opinions of record that indicate the 
veteran is unemployable as a result of service-connected 
disability, namely, his PTSD.  

Specifically, of record is a November 2001 VA examiner's 
opinion that the veteran was completely, totally, and 
permanently disabled, and unemployable due to his service-
connected disability.  

Also of note is an April 2002 private medical opinion letter, 
in which the examiner finds that the veteran would never be 
able to return to full employment due to his PTSD.  

Lastly, a July 2002 private insurance company examination 
report lists the veteran as totally and permanently disabled 
due to among other things, depression, PTSD, anxiety and 
attention span problems.  

Accordingly, a total rating based on individual employability 
due to service-connected disability is warranted.  
38 U.S.C.A. § 5107(b) (West 2002).  



ORDER

An increased evaluation of 70 percent for the service-
connected PTSD is granted, subject to the regulations 
governing the payment of VA monetary awards.  

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


